Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 12/22/2021. 
Claims 1-3, 6-10, 13-17, and 20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 12/22/2021, has been entered. Claims 1, 8, and 15 have been amended. In response to the amendments to the Claims, the claim objections and the previous 112(b) rejections have been overcome.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 12/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejection – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the limitation "as a function of the communicating" There is insufficient antecedent basis for this limitation in the claim, rendering it indefinite. Is this limitation meant to take place as a function of the connecting, or as a function of a separate communication? For the purpose of this examination, the limitation is being interpreted to read “as a function of the connecting.”
Dependent claims 2-3 and 6-7 inherit the deficiencies of claim 1 and are rejected on the same basis. 

Claim 8 recites the limitation "as a function of the communicating" There is insufficient antecedent basis for this limitation in the claim, rendering it indefinite. Is this limitation meant to take place as a function of the connecting, or as a function of a separate communication? For the purpose of this examination, the limitation is being interpreted to read “as a function of the connecting.”
Dependent claims 9-10 and 13-14 inherit the deficiencies of claim 8 and are rejected on the same basis. 

Claim 15 recites the limitation "as a function of the communicating" There is insufficient antecedent basis for this limitation in the claim, rendering it indefinite. Is this limitation meant to take place as a function of the connecting, or as a function of a separate communication? For the purpose of this examination, the limitation is being interpreted to read “as a function of the connecting.”
Dependent claims 16-17 and 20 inherit the deficiencies of claim 15 and are rejected on the same basis. 



Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-3 and 6-7 are directed to a process, claims 8-10 and 13-14 are directed to a machine, and claims 15-17 and 20 are directed to an article of manufacture. Therefore, claims 1-3, 6-10, 13-17, and 20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 8, and 15 recite at least the following limitations that are believed to recite an abstract idea:
receiving biometric and activity data from a plurality of registered users; 
connecting with a plurality of exercise machines to obtain a machine usage data and a machine identifying information from the plurality of exercise machines associated with the plurality of registered users, wherein  the machine usage data and the machine identifying information is sent to the system without requiring a prompt from a registered user; 
profiling the plurality of registered users using the biometric and activity data and the machine usage data to determine a fitness metric of each registered user of the plurality of registered users; 
calculating the user fitness metric, in response to receiving a user search request for recommendations and reviews for the exercise machine that the user is interested in purchasing, wherein the user fitness metric is calculated based on a user biometric and activity data transmitted by at least one of a user; 
applying a social media adjustment factor to the user fitness metric; 
retrieving the recommendations and reviews posted by the plurality of registered users relevant to the exercise machine; 
validating that the plurality of registered users that have posted a recommendation or review for the exercise machine actually use the exercise machine, wherein the validating includes analyzing a machine usage data and a machine identifying information of the registered user's exercise machine to determine: i) that the registered user's exercise machine is a same model as the exercise machine, and ii) that a registered user actively uses the registered user's exercise machine; 
filtering the recommendations and reviews for the exercise machine to exclude recommendations and reviews from the plurality of registered users having a fitness metric that does not correspond to the user fitness metric, wherein the filtering includes further profiling a knowledge of the exercise machine the user is interested in purchasing of the plurality of registered users that have posted the recommendation based on the machine usage data, such that reviews from registered users having the fitness metric that corresponds to the user fitness metric but have a machine usage score for the exercise machine below a predetermined threshold are filtered out; 
removing the recommendations and reviews filtered out by the filtering to present a modified search result containing only the recommendations and reviews from registered users having the fitness metric that corresponds to the user fitness metric; 
recommending an ideal exercise machine based on the user fitness metric and the machine usage data obtained from the plurality of exercise machines associated with the plurality of registered users; 
predicting a success of the exercise machine for the user by determining: i) when the user will reach a capacity or maximum intensity of the exercise machine, and ii) whether the user will use features associated with more expensive models of the exercise machine; and 
continuously profiling the plurality of registered users using updated biometric and activity data and updated machine usage data to provide an updated recommendation that is at least one of a same type as the exercise machine originally searched for by the user and a different type of exercise machine than the exercise machine originally searched for by the user.

The above limitations recite the concept of filtering and providing recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of 
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A processor of a computing system
The data being transmitted from wearable computing devices
The exercise machines being internet-connected
Connecting directly with the internet-connected exercise machines over a network
The exercise machines connecting to the Internet over a network to establish a communication link directly with the computing system to automatically send data
The exercise machines including one or more sensors and a network interface controller for automatically sending the data to the computing system over the network
Links being displayed or removed
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.

The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A processor of a computing system
The data being transmitted from wearable computing devices
The exercise machines being internet-connected
Connecting directly with the internet-connected exercise machines over a network
The exercise machines connecting to the Internet over a network to establish a communication link directly with the computing system to automatically send data
The exercise machines including one or more sensors and a network interface controller for automatically sending the data to the computing system over the network
Links being displayed or removed
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 

In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 20 are allowable over prior art though rejected on other grounds (e.g. 35 USC 101 & 35 USC 112(b)) as discussed above. The combination of elements of the claim as a whole are not found in the prior art.
Upon review of the evidence at hand, claims 1-3, 6-10, 13-17, and 20 are allowable over prior art in accordance with the Reasons for Allowable Subject Matter in the previous Final Office Action.

Response to Arguments
	Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.

Claim Rejections – 35 USC § 101

Examiner respectfully disagrees. With reference to the rejection above, elements related to this communication between devices, such as “connecting directly with the internet-connected exercise machines over a network; the exercise machines connecting to the Internet over a network to establish a communication link directly with the computing system to automatically send data; and the exercise machines including one or more sensors and a network interface controller for automatically sending the data to the computing system over the network,” are not alleged to constitute part of the abstract idea, but rather are computer-related additional elements as evaluated during Prong 2 and Step 2B.
The step of “validating that the plurality of registered users ...actually use the exercise machine, wherein the validating includes analyzing a machine usage data…” is directed to the abstract idea of filtering and providing recommendations, except for the recitation of computer-related additional elements, in that it recites the evaluation of data as one step in the filtering of recommendations.

Regarding Step 2A, Prong 2, Applicant argues that the claims, as amended, are integrated into a practical application, specifically arguing that the claims offer an improvement to a technology or technical field, in that they “offer improved search engine functionality, which is a technical improvement.” Applicant makes reference to [0017-0018] of the Specification, which states that embodiments of the claimed system “may be useful for solving a problem relating to search engines and/or website online review/recommendation engines retuning results for exercise machines written by users with a different fitness level than the user's fitness level, which results in misleading reviews from the perspective of the user considering a purchase of an exercise machine,”  that the system “may tailor/filter/individualize online reviews and/or recommendations regarding exercise equipment to the user,” and may “decrease a decision time for the user because the user no longer needs to research.” 
Examiner respectfully disagrees. Rather than reciting a technical improvement to a particular computer technology, the removal of misleading reviews or irrelevant information, tailoring of recommendations to a user, 

Applicant further argues that “by filtering out the reviews and then removing links … the webpage of the user’s browser changes in appearance when using the filtering application.” Applicant assets that the claimed system may transform a GUI to eliminate mistakes in user purchases that may not be suitable for a user. With reference to [0050] of the Specification, Applicant argues that the claims are “drawn to a technical solution and integrated into a practical application by removing links to products a particular user should not purchase based on a user fitness level,” and states that “the technical solution…is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of search engines and review filtering, based on a fitness level and machine usage data.” 
Examiner respectfully disagrees. The removal of reviews or recommendations determined to be misleading or inapplicable to a user is not specific to the realm of search engines, but is rather, at best, a business improvement. The recitation of links and a GUI generally link the judicial exception, including the step of filtering reviews and removing those not suitable to a user, to the technological environment of search engines, without applying the judicial exception in some other meaningful way. 

Applicant further argues that the use of machine usage scores to evaluate the accuracy or reliability of a review further integrate the claimed invention into a practical application by presenting a “technical solution to the filtering process that is not a business improvement.”
Examiner respectfully disagrees. The filtering process, or the filtering and presentation of recommendations, is an abstract idea rather than a technical field. Evaluation of the accuracy of reviews used for making recommendations to a user is business improvement rather than an improvement to the functioning of a computer, or to a technology or technical field. As addressed above, the filtering of reviews and recommendations is directed to the judicial exception rather than being rooted in a particular technology.

Applicant lastly argues that the amended “direct communication link [established] between the computing system and the internet-connected exercise machines without requiring a prompt from a registered user” presents a 
Examiner respectfully disagrees. The recited receiving and transmitting of data over a network is recognized to be an additional element generally linking the abstract idea to a field of technology. The alleged improvements, such as improving the integrity of search results, and preventing a reviewer from misleading consumers, constitute business improvements rather than technical ones. The retrieval of usage data on a user without the user’s involvement falls under the judicial exception, except for the recitation of additional elements describing the computers transmitting and receiving this data over a network, which only generally link the judicial exception to the technology of IoT devices or computer-implemented search engines. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/T.J.S./Examiner, Art Unit 3684         
                                                                                                                                                                                               /MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684